Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159692
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  DONNA LIVINGS,                                                                                        Elizabeth T. Clement
           Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159692
                                                                     COA: 339152
                                                                     Macomb CC: 2016-001819-NI
  SAGE’S INVESTMENT GROUP, LLC,
            Defendant-Appellant,
  and
  T & J LANDSCAPING & SNOW REMOVAL,
  INC., and GRAND DIMITRE’S OF
  EASTPOINTE FAMILY DINING,
              Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the plaintiff’s employment is a relevant consideration in
  determining whether a condition is effectively unavoidable, Hoffner v Lanctoe, 492 Mich
  450 (2012), and Perkoviq v Delcor Homes-Lake Shore Pointe Ltd, 466 Mich 11 (2002);
  and (2) whether there was a question of fact concerning whether the parking lot
  constituted an effectively unavoidable condition. In addition to the brief, the appellant
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being served
  with the appellant’s brief. The appellee shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 7, 2020
           a0204
                                                                                Clerk